


117 HR 2606 IH: Sponsoring USDA Sustainability Targets in Agriculture to Incentivize Natural Solutions Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2606
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Mr. Thompson of Pennsylvania (for himself, Mr. Feenstra, Mr. Johnson of South Dakota, Mr. Baird, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To amend the Food Security Act of 1985 with respect to the acceptance and use of contributions for public-private partnerships, and for other purposes.


1.Short titleThis Act may be cited as the Sponsoring USDA Sustainability Targets in Agriculture to Incentivize Natural Solutions Act of 2021, or the SUSTAINS Act. 2.Acceptance and use of contributions for public-private partnershipsSection 1241(f) of the Food Security Act of 1985 (16 U.S.C. 3841(f)) is amended—
(1)in the subsection heading, by inserting for public-Private partnerships after contributions;  (2)by amending paragraph (1) to read as follows:

(1)Authority to establish public-private partnership contributions accountsThe Secretary, acting through the Natural Resources Conservation Service, may establish a sub-account for each covered program to accept contributions of non-Federal funds for the purposes of addressing the changing climate, sequestering carbon, improving wildlife habitat, protecting sources of drinking water, and addressing other natural resource priorities identified by the Secretary.; (3)in paragraph (2), by striking a conservation program administered by the Secretary under subtitle D and inserting a covered program; and
(4)by adding at the end the following:  (3)Match of contributed fundsThe Secretary may provide matching funds for contributions received under this subsection, subject to the availability of funding under subsection (a) for the applicable covered program. 
(4)Role of contributing entity
(A)In generalAn entity contributing funds under this subsection may— (i)designate the covered program for which the contributed funds are intended to be used; and
(ii)specify the geographic area in which the contributed funds are intended to be used. (B)Significant contributionsThe Secretary shall establish a procedure under which an entity making a significant contribution may—
(i)identify a natural resource concern the contributed funds are to be used to address; and (ii)have the name or brand of the individual or entity associated with the use of the contributed funds.
(5)Producer participation
(A)PriorityIn selecting producers to carry out, through a covered program, an activity funded pursuant to this subsection, the Secretary shall give priority to— (i)socially disadvantaged farmers or ranchers, as defined in section 355(e) of the Agricultural Act of 1961 (7 U.S.C. 2003);
(ii)limited resource farmers or ranchers, as determined by the Secretary; and (iii)beginning farmers or ranchers.
(B)Sale of ecosystem benefitsIf an activity funded pursuant to this section may result in environmental services benefits to be sold through an environmental services market, the producer carrying out the activity and the entity that contributed the applicable funds shall negotiate a mutually beneficial sale of such benefits. (6)Rules for easementsAn easement funded pursuant to this subsection shall be subject to the requirements of the covered program for which the contributed funds were used, except that the Secretary may modify such requirements, as they apply to the easement, for the purpose of addressing climate change, as the Secretary determines appropriate.
(7)DefinitionsIn this subsection: (A)Covered programThe term covered program means a program carried out by the Secretary under—
(i)subtitle D, subtitle H, or subtitle I; (ii)section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203);
(iii)title V of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571 et seq.); or (iv)the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), except for any program established by the Secretary to carry out section 14 of such Act (16 U.S.C. 1012). 
(B)Significant contributionThe term significant contribution means a contribution under this subsection of at least a minimum dollar amount established by the Secretary..  